Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2. 	Claims 1-18 are allowed. 
3. 	The following is an examiner’s statement of reasons for allowance:
4. 	Applicants invention is drawn to wireless communication systems, and more particularly, backhaul and access link traffic scheduling in wireless communication networks to provide and enable techniques for scheduling data communications in integrated access and backhaul integrated arrangements for efficient spectrum utilization, improved network throughput, and continued enhanced user experience. 
The Applicants independent claim 1 recites, inter alia  a method of wireless communication operable at a macro base station communicatively connected with a first pico base station and a second pico base station, comprising:
scheduling backhaul link traffic between the macro base station and the first pico base station utilizing a transmission resource;
determining potential interference at the macro base station or the first pico base station, caused by opportunistically rescheduling the transmission resource for opportunistic access link traffic between the second pico base station and a user equipment (UE); and
if the potential interference caused by the opportunistic access link traffic is less than a predetermined threshold, rescheduling the transmission resource for the opportunistic access link traffic.

The prior art Madan et al. [US 20140003301 A1] discloses in para [0054] Fig. 3B, A macro eNodeB downlink transmission 360 to a neighboring macro UE 365 may interfere 370 with the pico eNodeB's PUCCH reception. If so, rescheduling the macro eNodeB's transmission to a different subframe would eliminate that interference. Similarly, the rescheduling would also eliminate interference 375 that would otherwise be experienced by the macro UE 365 receiving the macro eNodeB's DL 360, due to the pico UE’s PUCCH transmission 350 to the pico eNodeB 315.

However the combination of prior arts does not discloses for independent claims 1 and 7  
determining potential interference at the macro base station or the first pico base station, caused by opportunistically rescheduling the transmission resource for opportunistic access link traffic between the second pico base station and a user equipment (UE); and
if the potential interference caused by the opportunistic access link traffic is less than a predetermined threshold, rescheduling the transmission resource for the opportunistic access link traffic.
Regarding independent claim 13, the combination of prior arts does not discloses,
determine potential interference at the UE or the second pico base station, caused by opportunistically rescheduling the transmission resource for opportunistic backhaul link traffic between the macro base station and the first pico base station; and
if the potential interference caused by the opportunistic backhaul link traffic is less than a predetermined threshold, reschedule the transmission resource for the opportunistic backhaul link traffic.

	Therefore, independent claims 1, 7 and 13 are allowed for these above reasons. The respective dependent claims of independent claims 1, 7 and 13 are also allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide 
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.
Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Love et al. [US 20100110964 A1] Method for Relays within Wireless Communication Systems
Blakenship et al. [US 20110051654 A1] Relay Backhaul in Wireless Communication
Charbit et al. [US 20110222428 A1] Relaying in a communication system
Raaf et al. [US 20130315109 A1] Outband/Inband or Full-Duplex/Half-Duplex Mixture Backhaul Signaling in Relay Enhanced Networks




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATIQUE AHMED/Primary Examiner, Art Unit 2413